DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Nowhere in the prior art does it teach or suggest a structure of an electronic device, comprising: a cover covering a surface of the electronic device, wherein the cover comprises a first surface and a second surface. and the cover has a first through hole and a first slope in a direction from the first surface to the first through hole; a fingerprint decorative component built in the first through hole, wherein the fingerprint decorative component comprises a side wall and a bottom wall that are integrally connected, the side wall of the fingerprint decorative component and slope of the cover form a funnel-shaped opening, the side wall of the fingerprint decorative component is fastened to the cover by glue, the funnel-shaped opening is filled with the glue, and the bottom wall of the fingerprint decorative component has a second through hole; and a fingerprint sensor accommodated in the fingerprint decorative component, wherein the fingerprint sensor is fixedly connected to the bottom wall of the fingerprint decorative component, and a cable of the fingerprint sensor is led out from the second through hole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627